Citation Nr: 0704318	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-38 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1963 to 
November 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO determined that the veteran had submitted 
new and material evidence sufficient to reopen his previously 
denied claim.  In that same decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims service connection for PTSD on the basis 
that he suffered a sexual assault at the hands of two men 
while in the naval brig.  Service personnel records confirm 
that the veteran was confined to the brig in Boston, MA from 
April 17, 1964 to approximately June 19, 1964.  He contends 
that there were no witnesses to the incident, and that 
embarrassment prevented him from reporting the event until 
recently.  Due to the nature of the claimed stressor, he is 
essentially to provide specific information as to date of the 
attack or the names of the individuals involved. 

Because the veteran has alleged physical and sexual abuse, 
the special provisions of VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III (Aug. 1, 2006), regarding personal 
assault must be considered.  When there is no indication in 
the military record that a personal assault occurred, 
alternative evidence, such as behavior changes that occurred 
at the time of the incident, might still establish that an 
in-service stressor incident occurred.  Examples of behavior 
changes that might indicate a stressor include (but are not 
limited to): sudden requests that a military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without apparent reason; or changes in 
performance or performance evaluations.  M21-1, Part III, 
Subpart iv, Chapter 4, Section H(c).  

Pursuant to 38 C.F.R. § 3.304(f)(3), VA will not deny a PTSD 
claim based on an in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service medical records or evidence of 
behavioral changes may constitute credible supporting 
evidence of the stressor, and allowing the claimant the 
opportunity to provide this type of evidence.  The RO 
provided the veteran with a questionnaire to develop his 
claim of PTSD secondary to personal assault based on 
alternative evidence.  The veteran did not provide supporting 
information.  Based on review of the veteran's service 
medical and personnel records, there is no direct evidence 
that a sexual assault occurred and no evidence of behavior 
changes that might corroborate his claim.  

The veteran also seeks service connection for PTSD as the 
result of stressful combat experiences during service.  
Specifically, he reports that he took part in a combat 
mission in Santo Domingo, Dominican Republic, in 1965.  The 
veteran contends that while he was in Santo Domingo he had to 
retrieve bodies, including dragging the body of a rebel 
solder who was shot and killed out of a house.  He has 
testified that one of his superior officers, First Lieutenant 
Taylor, was awarded a Silver Star for shooting the 
aforementioned soldier.  Another superior officer, Lance 
Corporal McFarland, received a Bronze Star for his 
participation in the operation.  The veteran also claims that 
he administered first aid to a fellow soldier who shot 
himself and that he was a member of an advance team that 
performed reconnaissance under combat conditions.  The 
veteran also states that he witnessed serious injuries and 
deaths while in Santo Domingo.  Service personnel records 
confirm that the veteran was stationed in Santo Domingo, 
Dominican Republic, from April 26, 1965, to June 8, 1965.  
Personnel records also confirm that that he was assigned to 
the 2nd Marine Division, Company L, 3rd Battalion, 6th Marines.  
The veteran's record of service indicates that he served as a 
messman while in Santo Domingo.  In accordance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), (codified as amended at 38 U.S.C.A. §§ 5102, 5103A, 
5107 (West 2002)), the AMC should attempt to verify the 
veteran's claimed in-service stressor.  

In addition, the veteran's diagnosis of PTSD was not based on 
a supported stressor.  The veteran was diagnosed with major 
depressive disorder in February 1982.  He was first diagnosed 
with PTSD in February 2003 based on his uncorroborated claim 
of combat exposure.  The veteran's private and VA medical 
records reflect several different psychiatric diagnoses.  As 
recently as March 2006, a private treatment facility 
diagnosed major depressive disorder, recurrent, severe, with 
psychotic features.  Although the veteran's history of PTSD 
was noted, the March 2006 treatment records reflect no Axis I 
diagnosis of PTSD.  Thus, VA has a duty to provide the 
veteran with a VA examination to determine whether his 
claimed psychiatric disability is PTSD, and further, whether 
his diagnosis of PTSD is related to a confirmed in-service 
stressor.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must request verification of 
the veteran's claimed stressors while in 
Santo Domingo, Dominican Republic, from 
April 26, 1965, to June 8, 1965, with the 
2nd Mar. Div, Co. L, 3rd Bn., 6th Marines to 
include:
whether the veteran's unit was involved in 
a combat operation, and whether it 
suffered casualties. 

2.  If a claimed stressor is supported, 
schedule the veteran for a VA PTSD 
examination to determine (a) whether the 
veteran current meets the DSM-IV criteria 
for a diagnosis of PTSD, and (2) whether 
it is at least as likely as not (that is, 
probability of 50 percent or better) that 
the diagnosed PTSD is related to the 
supported stressor(s).  The claims folder 
should be made available to the examiner 
for review and the examiner should 
acknowledge such review in the examination 
report.  

3.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issues on appeal.  If any 
benefits sought remain denied, the claimant 
should be provided a supplemental statement 
of the case and given the opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


